MARVIN, District Judge,
decreed that of the proceeds of the sales of the property saved by the schooners George Washington, Sally Ann, and sloop Huron from the wrecked ship Norway, the clerk first pay the duties thereon, the bills against said property for wharfage, storage and labor, and the proportion of clerk’s, marshal’s, and witnesses’ fees properly chargeable td it. and then pay to the salvors forty-five per cent, of the residue in full compensation for their services in saving the same. Further, that the baggage appraised and marked in the return of the appraisers H. Dennis, G. Derbigny, H. Hamilton be charged with the payment of Mr. Tiff's bill of $45.00, its proper proportion of the clerk’s, marshal’s, and witnesses’ fees, and with the salvage of forty-five per cent, upon the appraised value, after deducting front such appraised value, the above enumerated charges, .and upon the payment thereof it he restored to Captain Eldridge for the benefit of the owners. Further, that of the property saved by the sloop Globe from said ship Norway, the duties, wharfage, storage, labor bills and its proportion of the clerk’s, marshal’s, and witnesses’ fees be first paid by the clerk, and that he pay one moiety of the residue to the salvors for saving the same. Further, that of the proceeds of the property saved by the schooners William and Rome there be paid the duties, wharfage, storage, and labor bills, due upon the separate proceeds, and their respective proportions, of clerk’s, marshal's. and witnesses' fees, and fifty-five per cent, of the residue, to the respective salvors for saving the same.